DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in the reply filed on 1/25/2022 is acknowledged. Claims 6-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-5 describe “Computer implemented method”, tied to “program code being stored on a machine readable medium or embodied as an electromagnetic wave”. In giving the term its plain meaning, the claimed “Computer implemented method, with program code being stored on a machine readable medium or embodied as an electromagnetic wave” is considered to include data signals per se.  Data signals per se are not statutory as they fail to fall into one of the four statutory categories of invention. 
hardware component (e.g. a processor or processing unit). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Brett Allen, et al., “Articulated Body Deformation from Range Scan Data” (hereinafter, “Allen”), in view of Comer (US 20190340803 A1) and Chen (US 20190035149 A1).
Regarding Claim 1, Allen discloses computer implemented method, with program code being stored on a machine readable medium or embodied as an electromagnetic wave, for generating a fully animatable body model of a human for garment fitting purposes (Section 1, first paragraph “Creating realistic, virtual actors remains one of the grand challenges in computer graphics” implies that the method is computer-implemented), the computer implemented method comprising: 
providing a pose instruction to the human, the pose instruction instructing the human to pose in at least a first and a second nominal body pose (Section 2, first paragraph, “This section explains how we acquired our example data set. The overall idea is to sample the body’s shape in a variety of poses covering the full range of motion for each joint” teaches the feature or at least render it obvious); 
receiving at least: a plurality of first 3D points, the first 3D points being based on first scan data representing a surface of the human while in a first actual body pose; and a plurality of second 3D points, the second 3D points being based on second scan data representing a surface of the human while in a second actual body pose, the first and second actual body pose respectively corresponding to the first and second nominal body pose (Section 2.1, “We acquired our surface data using a Cyberware WB4 whole-body range scanner. This scanner captures range scans and color data from four directions simultaneously and has a sampling pitch of 5 mm horizontally and 2 mm vertically. Figure 2(a) shows the subject in the scanner. Overhead ropes helped the subject remain motionless during the seventeen seconds of scanning time. The scanned surface with color data is shown in Figure 2(b). The same mesh after merging the four scans [Curless and Levoy 1996] and clipping out the arm is shown in Figure 2(d).”); 
determining at least a first and a second kinematic tree (Section 3.1, “a skeleton containing the joints”. Also see Fig. 3(a).) from respectively the at least first and second scan data (Section 3, first paragraph, “We can think of each scan as an example of the body’s shape in one particular pose. Therefore, we need to know the exact pose, qi, of each scan. We also need to know the kinematics, k, of the body’s skeleton, that is, the fixed transformations between each joint. This section describes our method for automatically determining the poses and kinematics of the scanned bodies.”), the at least first and second kinematic tree respectively corresponding to the at least first and second actual body pose (Section 4, first paragraph, “At this point, we have determined the joint angles and the bone locations for each scan.”); 
establishing a one-to-one correspondence between at least a part of the first 3D points and at least a part of the second 3D points (Section 4, first paragraph, “The next step is to represent the deformations that each body part undergoes in each pose. The key issue here is one of correspondence: if we choose a vertex in one scan, where is the corresponding vertex in the other scans?” Section 4.1, first paragraph, “To overcome this difficulty, we devise a parameterization that is based on the skeleton, since each scan has the same skeleton in a known pose.”); 
determining an interpolating model between the at least first and second actual body pose (Section 1, 3rd paragraph “The concept of interpolating sampled poses is not a new idea. What makes our approach unique is the use of real-world data to create a fully posable 3D model.” Section 7, first paragraph, “The result is an example-based, posable model that captures high definition shape changes over large ranges of motion.”), wherein the interpolating model takes at least a new point in the pose space as input, wherein the interpolating model is constrained by the one-to-one correspondence (Section 5.1, first paragraph, “Given a new point in the pose space we need to calculate a weight, wpi (q), for each example. The interpolated displacements will be a linear combination of the examples, using these weights.” Section 6, first paragraph, “We have tested our system for creating posable human shapes starting from the data set described in Section 2. Figure 7 shows two simple interpolations between novel poses.”); and 
providing the interpolating model as the fully animatable body model to a computer program (Section 7, first paragraph, “The result is an example-based, .
Allen discloses “a new point in the pose space” corresponding to a third kinematic tree. But Allen does not expressly disclose the interpolating model takes at least a third kinematic tree as input. Allen also fails to explicitly discloses the computer program is configured to provide virtual fitting room services.
However, in the same field of endeavor, Comer discloses determining an interpolating model between the at least first and second actual body pose, wherein the interpolating model takes at least a third kinematic tree as input ([0165] “Later, when provided with a particular set of skeletal joint transforms (e.g., translations and/or rotations), the pose space deformer can calculate deformations for the character's polygon mesh while in that pose by interpolating between the training poses, as described herein.”).
Chen discloses providing the interpolating model as the fully animatable body model to a computer program configured to provide virtual fitting room services (Fig. 1, [0193] “Visualisation engine: performs the garment fitting simulation on the user's 3D personalised avatar with the specified sets of garments, models outfitting, and generates end visualisations of dressed virtual avatars.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Allen with the feature of taking a third kinematic tree as input and configuring the computer to provide virtual fitting room services. Doing so could enhance user experience, as taught by Comer and Chen.
Claim 2, Allen-Comer-Chen discloses computer implemented method according to claim 1, wherein the at least first and second scan data are provided by marker-free scanning (Allen, Section 7, 2nd paragraph, “In the short term, we would like to explore more automatic techniques for pose estimation, such as fully automatic marker detection and identification or even non-rigid, markerless registration.” Chen [0354] “for most of the third-party laser scan data no anthropometric landmarks (markers) are available.”).
Regarding Claim 3, Allen-Comer-Chen discloses computer implemented method according to claim 1, wherein the determination of the at least first and second kinematic tree is done using a neural network, wherein the neural network is trained for extracting a kinematic tree from a scan data (Comer [0158] “RBFs can perform a machine-learned mathematical approximation of a function. RBFs can be trained using a set of inputs and their associated expected outputs. The training data could be, for example, multiple sets of joint transforms (which define particular poses) and the corresponding blendshapes to be applied in response to those poses. Once the function is learned, new inputs (e.g., poses) can be given and their expected outputs can be computed efficiently. RBFs are a subtype of artificial neural networks. RBFs can be used to drive higher level components of a rig based upon the state of lower level components. For example, the pose of a core skeleton can drive helper joints and correctives at higher levels.”).
Regarding Claim 4, Allen-Comer-Chen discloses computer implemented method according to claim 1, wherein the pose instruction instructs the human to pose in at least a first and a second nominal body pose corresponding to common body poses of the human (Allen, Section 2, first paragraph, “This section explains how we acquired our example data set. The overall idea is to sample the body’s shape in a variety of poses covering the full range of motion for each joint.” Comer [0165] “A 3-D scan can be taken of the physical subject while in the base pose. Additional 3-D scans can be taken of the physical subject with one or more of the points of articulation deviated from the base pose.”), wherein the human is free to choose the at least first and second nominal body pose (This feature is inherent or at least obvious to one of ordinary skill in the art. In order to obtain “a variety of poses covering the full range” or 3D scan data “of the physical subject with one or more of the points of articulation deviated from the base pose”, the human either needs to follow a predetermined pose order, or is free to choose the scan order. Namely, allowing the human to choose the at least first and second nominal body pose is an obvious designer’s choice).
Regarding Claim 5, Allen-Comer-Chen discloses computer implemented method according to claim 1, wherein the at least first and second scan data capture the human in a dressed state, wherein the human is allowed to freely choose a worn dress (Allen, Comer and Chen do not have any dress requirement. Furthermore, see Chen [0395] “The fifth approach is to use mobile photography or scans to capture local shape variation of the user. Besides the standard body measurement inputs, users will be instructed to use the camera on the mobile device (a phone or a tablet) to take a short video sequence or a few photos of themselves (in different camera viewpoints) either of their full body or around a particular body region, .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONG WU whose telephone number is (571)270-5207. The examiner can normally be reached MON-FRI: 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHONG WU/Primary Examiner, Art Unit 2613